Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 9/30/22.  As directed by the amendment: claims 2, 5, 8-9, 11, 16, 25-29, and 31 have been amended, claims 12, 23, and 30 have been cancelled, and no claims have been added.  As such, claims 2-11, 15-17, 19 21, 24-29, and 31 are pending in the instant application.

Claim Objections
Claims 8 are objected to because of the following informalities:  
Regarding claim 8, the language “corresponding to or being next the at least one compartment” (line 9) is objected to for a typographical/grammatical error; Examiner suggests amending to read –corresponding to or being next to the at least one compartment--.
Regarding claim 8, the language “the conduit” (line 12) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the at least one conduit--.
Regarding claim 19, the language “the compartment” (line 2) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the at least one compartment--.
Regarding claim 25, the language “corresponding to or being next the at least one compartment” (line 10) is objected to for a typographical/grammatical error; Examiner suggests amending to read –corresponding to or being next to the at least one compartment--.
Regarding claim 25, the language “the flap” (line 13) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the at least one flap--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-5, 8-9, 15, 17, 19, 21, 24-27, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Aberg et al. (2014/0007875).
Regarding claim 2, Aberg shows an inhaler for facilitating inhalation of dry powder (see abstract, Figs. 9-10 and 13A-14 for example), the inhaler including: a body defining an interior space and including a mouth piece (see Fig. 9A, body defined by elements 39 & 40, mouth piece 42, see para. 0077); and at least one annular member within the interior space and rotatable with respect to the mouth piece (see Fig. 9A, annular member defined by elements 38 & 35, see para. 0077), the at least one annular member including a plurality of compartments and a plurality of flaps (see Fig. 9A and 10B, compartments 37, flaps 36, see para. 0077-0078, and 0084; flaps 63 and 64 in Fig. 14), each flap being associated with at least one of the compartments (see Fig. 9A), each compartment defining a cavity configured to hold dry powder and including an opening configured to release the dry powder when the flap is moved from a closed position to an open position (see Fig. 9A, 10A-B, para. 0077-0078 and 0084), each flap covering at least the opening of one of the compartments and including an extension extending beyond the associated compartment or compartments (see Fig. 13A which shows the flap including an extension extending beyond the associated compartment), wherein at least a portion of the extension of each flap is configured to be exposed to an airflow acting on an underside of the extension, the airflow being configured to move the flap from the closed position to the open position acting on the underside of the extension of each flap (see para. 0084 and Fig. 10A-B, 13A, and 14 for example, once the flap and its extension is initially lifted off, the underside thereof is exposed to the airflow which moves flap to the open position, note there is no language in the claims as currently worded which requires that in the closed position air flow acts on the underside of the extension).
Regarding claim 3, the Aberg device’s annular member includes a plurality of conduits each associated with one of the compartments and each flap covering at least a portion of one end of the associated conduit when in the closed position (see Fig. 14, flap 63 covering opening defining a conduit which it covers in the closed position).
Regarding claim 4, the Aberg device is such that at least a portion of the underside of each flap faces the associated conduit (see Fig. 14).
Regarding claim 5, the Aberg device is such that air travels through at least one of the plurality of conduits to facilitate movement of the associated flap from the closed to the open position (see Fig. 10 showing air flow through a conduit, see para. 0084).
Regarding claim 8, Aberg shows an inhaler for facilitating inhalation of dry powder (see abstract, Figs. 9-10 and 13A-14 for example), the inhaler including: a body defining an interior space and including a mouth piece (see Fig. 9A, body defined by elements 39 & 40, mouth piece 42, see para. 0077); and at least one member within the interior space of the body (see Fig. 9A, annular member defined by elements 38 & 35), the at least one member including i) an opening extending therethrough to the mouth piece (see annotated Fig. 10A below showing opening which extends through to the mouth piece 43), ii) at least one compartment, iii) at least one flap, and iv) at least one conduit (see Fig. 9A and 10B, compartments 37, flaps 36, see para. 0077-0078, and 0084; flaps 63 and 64 in Fig. 14, Fig. 10A showing airflow in a conduit, Fig. 10A and B, 13A, and the compartments 37 have an open top which defines the compartment opening), the at least one compartment defining a cavity configured to hold dry powder and including a compartment opening configured to release the dry powder when the at least one flap is moved from a closed position to an open position (see para. 0077-0078 and 0084, see Fig. 10A and B, 13A, and the compartments 37 have an open top which defines the compartment opening), the at least one conduit corresponding to or being next to the at least one compartment (see Fig. 10A showing the airflow in the conduit which is corresponding to or next to the compartment 37), the at least one flap covering at least a portion of one end of the at least one conduit when the at least one flap is in the closed position (see Fig. 10A and 14), wherein air travels through the conduit to facilitate movement of the at least one flap from the closed position to the open position (see Fig. 10A showing airflow which moves flap from closed to open position, see para. 0077-0078 and 0084, see also Fig.13A and 14).


    PNG
    media_image1.png
    496
    784
    media_image1.png
    Greyscale


Regarding claim 9, the Aberg device’s at least one member is at least one annular member rotatable with respect to the mouthpiece (see Fig. 9A, annular member defined by elements 38 & 35, see para. 0077).
Regarding claim 15, the Aberg device at least one flap includes a first flap and a second flap, the first flap configured to close a first opening of at least two openings, the second flap being configured to close a second of the at least two openings (see Fig. 14 showing first and second flaps 64 and 63 and two openings).
Regarding claim 17, the Aberg device’s first opening is larger than the second opening (see Fig. 14, flap 64 covering/defining the first opening which is larger than the second opening for flap 63).
Regarding claim 19, the Aberg device’s first opening is located at a bottom surface of the compartment (see Fig. 14, depending on the orientation of the device the opening can be located on bottom surface).
Regarding claim 21, the Aberg device includes an outer periphery of the member and includes teeth (see Fig. 9A, teeth 49).
Regarding claim 24, the Aberg device’s member includes first and second annular members bonded to each other (see Fig. 9A, first annular member 38, second annular member 35, see para. 0020, “the seal may, for example be glued or fixed to the dose ring”).
Regarding claim 25, the use of the Aberg device includes a method of administering dry power medicament, the medicament contained in an inhaler (see abstract and Figs. 9-10 and 13-14), the inhaler including a body defining an interior space and including a mouth piece (see Fig. 9A, body defined by elements 39 & 40, mouth piece 42, see para. 0077), the inhaler further including at least one member within the interior space of the body (see Fig. 9A, annular member defined by elements 38 & 35), the at least one member including i) an opening extending therethrough to the mouth piece (see annotated Fig. 10A above showing opening which extends through to the mouth piece 43), ii) at least one compartment, iii) at least one flap, and iv) at least one conduit (see Fig. 9A and 10B, compartments 37, flaps 36, see para. 0077-0078, and 0084; flaps 63 and 64 in Fig. 14, Fig. 10A showing airflow in a conduit, Fig. 10A and B, 13A, and the compartments 37 have an open top which defines the compartment opening), the at least one compartment defining a cavity containing dry powder and including a compartment opening configured to release the dry powder when the at least one flap is moved from a closed position to an open position (see para. 0077-0078 and 0084, see Fig. 10A and B, 13A, and the compartments 37 have an open top which defines the compartment opening), the at least one conduit corresponding to or being next to the at least one compartment (see Fig. 10A showing the airflow in the conduit which is corresponding to or next to the compartment 37), the at least one flap covering at least a portion of one end of the at least one conduit when the flap is in the closed position (see Fig. 10A and 14), the method including: inhaling or evacuating air from within the interior space of the body through the mouth piece, thereby causing air to move through the at least one conduit and lift the flap (see para. 0084 and Fig. 10A-B).
Regarding claim 26, the Aberg method is such that lifting of the flap by the air moving through the at least one conduit allows at least some of the dry power to pass through the mouth piece (see Fig. 10A-B and para. 0084).
Regarding claim 27, the Aberg method is such that the at least one member is at least one annular member that is rotatable with respect to the mouthpiece (see Fig. 9A, annular member defined by elements 38 & 35, see para. 0077).
Regarding claim 29, the Aberg method is such that the at least one member includes a plurality of the compartments and a plurality of the flaps, each flap being associated with at least one of the compartments, each flap covering the opening of at least one of the compartment and including an extension extending beyond the associated compartment or compartments, and wherein at least a portion of the extension of each flap is configured to be exposed to an airflow acting on an underside of the extension (see Fig. 10A-B, 13 and para. 0084).
Regarding claim 31, the use of the Aberg device includes a method of administering dry power medicament, the medicament contained in an inhaler (see abstract and Figs. 9-10 and 13-14), the inhaler including a body defining an interior space and having a mouth piece (see Fig. 9A, body defined by elements 39 & 40, mouth piece 42, see para. 0077), the inhaler further including at least one annular member within the interior space and rotatable with respect to the mouth piece (see Fig. 9A, annular member defined by elements 38 & 35, see para. 0077), the at least one annular member including a plurality of compartments and a plurality of flaps, each flap being associated with at least one of the compartments (see Fig. 9A and 10B, compartments 37, flaps 36, see para. 0077-0078, and 0084; flaps 63 and 64 in Fig. 14), each compartment defining a cavity configured to hold dry powder and including an opening configured to release the dry powder when the flap is moved from a closed position to an open position (see para. 0084 and Fig. 10A-B), each flap covering at least the opening of one of the compartments and including an extension extending beyond the associated compartment or compartments (see Fig. 13A which shows the flap including an extension extending beyond the associated compartment), at least a portion of the extension of each flap is configured to be exposed to an airflow acting on an underside of the extension (see Fig. 10A-B and 13A, para. 0084), the method including: inhaling or evacuating air from within the interior space of the body through the mouth piece, thereby causing the airflow to act on the underside of the extension of the one of the plurality of flaps to move at least one of the flaps from the closed position to the open position (see para. 0084 and Fig. 10A-B, 13A, and 14 for example, once the flap and its extension is initially lifted off, the underside thereof is exposed to the airflow which moves flap to the open position, note there is no language in the claims as currently worded which requires that in the closed position air flow acts on the underside of the extension).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aberg in view of Briant et al. (2011/0259326).
Regarding claim 6, the Aberg device is silent as to the body including a desiccant; however, Briant teaches a similar device which includes a body including a desiccant (see para. 0103).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Aberg device’s body to include a desiccant, as taught by Briant, in order to provide moisture protection (see Briant para. 0103).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aberg in view of Rowland et al. (2018/0214661).
Regarding claim 7, the Aberg device includes three components (see Fig. 9A, components 39, 40, and 41 for example), but is silent as to at least one of the components being formed of a low moisture vapor transmission rate material; however, Rowland teaches a similar inhaler device which is formed of a low moisture vapor transmission rate material (see Rowland para. 0088).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Aberg device to include components formed of low moisture vapor transmission rate material, as taught by Rowland, as this would have been obvious substitution of one known material for another.

Allowable Subject Matter
Claim 16 is allowed.
Claims 10-11 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 25 have been considered but are moot because the new ground of rejection does not rely on the same interpretation of the prior art reference Aberg applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Annotated Fig. 10A show shows the opening in i) of the claims, the compartment 37 having and open top, i.e. the compartment opening, which is covered by the flap 36, the conduit shown by the arrow showing airflow therein in Fig. 10A for example.
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive.
Applicant’s argument, with respect to claims 2 and 31, that Aberg fails to disclose air flow configured to move the flap from the closed to the open position acting on the underside of the extension of each flap as the extension is blocked by the device (see pg. 9-10 of the response) is not well-taken.  The claims as currently worded do not require that when the flap is in the closed position, air flow acts on the underside of the extension.  Aberg discloses in the figures noted in the above rejections and in para. 0084 that an underpressure initially begins lifting the flap and as the airflow is passing through (see Fig. 10A and 13A for example) the underside of the extension would be acted on by the airflow and continue to further open the flap to the open position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785